DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Marcus W. Hammack  on August 12th, 2022.
Claims are amended as follows:
1.	(Currently Amended) An apparatus for wireless communications by a first vehicle, comprising:
	a processing system configured to:
detect a second vehicle is in proximity of the first vehicle;
	determine that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle;
	provide a request for transmission to the second vehicle for 
	obtain the resource allocation information from the second vehicle in response to the request;
determine that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and
	perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources.

2.	(Original) The apparatus of claim 1, wherein the processing system is configured to detect the second vehicle is in proximity of the first vehicle by detecting that the second vehicle is within a threshold distance away from the first vehicle.

3.	(Original) The apparatus of claim 1, wherein the processing system is further configured to obtain the one or more signals from the second vehicle via a sidelink communication associated with at least one of Long Term Evolution (LTE) technology or 5G New Radio technology or via a dedicated short range communication (DSRC).

4.	(Currently Amended) The apparatus of claim 1, wherein the processing system is further configured to establish
	



5.	(Original) The apparatus of claim 4, wherein the connection comprises a vehicle-to-vehicle connection over a PC5 interface.

6.	(Original) The apparatus of claim 1, wherein the processing system is further configured to determine that the one or more first sensors of the second vehicle located at least in the first portion of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle located in at least the first portion of the first vehicle based, at least in part, on a proximity of the one or more first sensors of the second vehicle to the one or more first sensors of the first vehicle.

7.	(Original) The apparatus of claim 6, wherein the processing system is further configured to: 
based on the determination that the one or more first sensors of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle, provide signaling for transmission to the second vehicle, said signaling including at least a first request for the first set of resources allocated to the one or more first sensors of the second vehicle located at least in the first portion of the second vehicle.  

8.	(Original) The apparatus of claim 7, wherein the processing system is further configured to determine one or more additional sensors of the second vehicle located in a second portion of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle located in at least the first portion of the first vehicle or one or more additional sensors of the first vehicle located in a second portion of the first vehicle based, at least in part, on a proximity of the one or more first sensors of the second vehicle to at least one of the one or more first sensors of the first vehicle or the one or more additional sensors of the first vehicle. 

9.	(Original) The apparatus of claim 7, wherein the signaling further comprises a second request for a third set of resources allocated to the one or more additional sensors of the second vehicle located in the second portion of the second vehicle that have the potential to cause interference to the one or more first sensors of the first vehicle located in the second portion of the first vehicle or the one or more additional sensors of the first vehicle located in the second portion of the first vehicle. 

10.	(Original) The apparatus of claim 1, wherein, at least one of:
the processing system is configured to determine that the first set of resources conflict with the second set of resources by determining that at least one of time resource or frequency resource of the first set of resources overlaps at least one of time resource or frequency resource of the second set of resources; or
the one or more actions comprise reducing a transmission power associated with the second set of resources or requesting the second vehicle to reduce a transmission power associated with the first set of resources.

11.	(Original) The apparatus of claim 1, wherein the processing system is configured to perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources by selecting a third set of resources, for the one or more first sensors of the first vehicle, that do not overlap at least one of the time resource or frequency resource of the first set of resources allocated to one or more first sensors of the second vehicle.

12.	(Original) The apparatus of claim 11, wherein the processing system is further configured to operate the one or more first sensors of the first vehicle by using the third set of resources at least during a period of time in which the second vehicle is in proximity of the first vehicle.

13.	(Original) The apparatus of claim 11, wherein the processing system is further configured to reduce a transmission power associated with the third set of resources allocated to the one or more first sensors located in the first portion of the first vehicle. 

14. 	(Original) The apparatus of claim 10, wherein the processing system is configured to perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources by providing signaling to the second vehicle requesting the second vehicle to select a third set of resources, for the one or more first sensors of the second vehicle, that do not overlap at least one of the time resource or frequency resource of the second set of resources allocated to the one or more first sensors of the first vehicle.

15.	(Currently Amended) A method for wireless communications by a first vehicle, comprising:
	detecting a second vehicle is in proximity of the first vehicle;
	determining that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle;
	providing a request for transmission to the second vehicle for 
	obtaining the resource allocation information from the second vehicle in response to the request;
	determining that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and
	performing one or more actions to resolve the determined conflict between the first set of resources and the second set of resources.

16.	(Original) The method of claim 15, wherein the detection comprises detecting that the second vehicle is within a threshold distance away from the first vehicle.

17.	(Original) The method of claim 15, further comprising obtaining the one or more signals from the second vehicle via a sidelink communication associated with at least one of Long Term Evolution (LTE) technology or 5G New Radio technology or via a dedicated short range communication (DSRC).

18.	(Currently Amended) The method of claim 15, further comprising 
	establishing a connection with the second vehicle



19.	(Original) The method of claim 18, wherein the connection comprises a vehicle-to-vehicle connection over a PC5 interface.

20.	(Original) The method of claim 15, further comprising determining that the one or more first sensors of the second vehicle located at least in the first portion of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle located in at least the first portion of the first vehicle based, at least in part, on a proximity of the one or more first sensors of the second vehicle to the one or more first sensors of the first vehicle.

21.	(Original) The method of claim 20, further comprising: 
based on the determination that the one or more first sensors of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle, providing signaling for transmission to the second vehicle, said signaling including at least a first request for the first set of resources allocated to the one or more first sensors of the second vehicle located at least in the first portion of the second vehicle.  

22.	(Original) The method of claim 21, further comprising determining one or more additional sensors of the second vehicle located in a second portion of the second vehicle have the potential to cause interference to the one or more first sensors of the first vehicle located in at least the first portion of the first vehicle or one or more additional sensors of the first vehicle located in a second portion of the first vehicle based, at least in part, on a proximity of the one or more first sensors of the second vehicle to at least one of the one or more first sensors of the first vehicle or the one or more additional sensors of the first vehicle. 

23.	(Original) The method of claim 21, wherein the signaling further comprises a second request for a third set of resources allocated to the one or more additional sensors of the second vehicle located in the second portion of the second vehicle that have the potential to cause interference to the one or more first sensors of the first vehicle located in the second portion of the first vehicle or the one or more additional sensors of the first vehicle located in the second portion of the first vehicle. 

24.	(Original) The method of claim 15, wherein the determination that the first set of resources conflict with the second set of resources comprises determining that at least one of time resource or frequency resource of the first set of resources overlaps at least one of time resource or frequency resource of the second set of resources.

25.	(Original) The method of claim 15, wherein the performance of the one or more actions to resolve the determined conflict between the first set of resources and the second set of resources comprises selecting a third set of resources, for the one or more first sensors of the first vehicle, that do not overlap at least one of the time resource or frequency resource of the first set of resources allocated to one or more first sensors of the second vehicle.

26.	(Original) The method of claim 25, further comprising operating the one or more first sensors of the first vehicle by using the third set of resources at least during a period of time in which the second vehicle is in proximity of the first vehicle.

27.	(Original) The method of claim 25, further comprising reducing a transmission power associated with the third set of resources allocated to the one or more first sensors located in the first portion of the first vehicle. 

28. 	(Original) The method of claim 24, wherein the performance of the one or more actions to resolve the determined conflict between the first set of resources and the second set of resources comprises providing signaling to the second vehicle requesting the second vehicle to select a third set of resources, for the one or more first sensors of the second vehicle, that do not overlap at least one of the time resource or frequency resource of the second set of resources allocated to the one or more first sensors of the first vehicle.

29.        (Original) The method of claim 15, wherein the one or more actions comprise reducing a transmission power associated with the second set of resources or requesting the second vehicle to reduce a transmission power associated with the first set of resources.

30.	(Currently Amended) A first vehicle, comprising:
	at least one antenna; and
	a processing system configured to:
detect, via the at least one antenna, a second vehicle is in proximity of the first vehicle;
	determine that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle;
	provide a request for transmission to the second vehicle for 
	obtain the resource allocation information from the second vehicle in response to the request;
	determine that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and
	perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources.

Allowable Subject Matter
Claims 1-30 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
     
With respect to the allowed independent claim 1:
The closest primary prior art, Lei et al. (US 20200064865, hereinafter “Lei”), teaches:
“An apparatus (the computing platform 104 of the vehicle 102a) for wireless communications (the V2V connection 196 between the vehicles, Fig. 2)  by a first vehicle, comprising: a processing system (Fig. 1; element 112) configured to: detect a second vehicle (i.e., vehicle 102b) is in proximity of the first vehicle (At operation 304, the computing platform 104 of the vehicle 102a detects the fleet vehicle 102b within the predefined proximity, Fig. 3 and Para. [0028]) and determine that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle (the computing platform 104 may determine both vehicles support 4G and 5G cellular network and both vehicles are located in an area having 4G and 5G general coverage as illustrated in FIG. 2, and further determine that the optimized configuration is to let the vehicle 102a to enable only 5G network and the fleet vehicle 102b to enable only 4G network using preconfigured algorithms, Para. [0028]).”
The closest secondary prior art, Kim (US 2020027541, hereinafter “Kim”), teaches:
“provide a request for transmission to the second vehicle for  resource allocation information associated with the intra-vehicle network of the second vehicle (a transmitter UE (e.g., transmitting UE) may transmit a radio resource allocation request message for requesting the allocation of a radio resource used for sidelink data transmission to a scheduling UE, Fig. 14; 1400 and Para. [0227]) and obtain the resource allocation information from the second vehicle in response to the request (the transmitter UE may receive first radio resource information used for the sidelink data transmission and second radio resource information reserved for sidelink data retransmission, at step S1410 and Para. [0225]).”
 	However, the closest primary and secondary prior arts, Lei and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the apparatus comprising the resource allocation information indicating a first set of resources allocated to one or more first sensors of the second vehicle located at least in a first portion of the second vehicle, determine that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources”, in combination with all the recited limitations of the claim 1.
 	Dependent claims  2-14 are allowed as those inherit the allowable subject matter from claim 1.
 
With respect to the allowed independent claim 15:
The closest primary prior art, Lei et al. (US 20200064865, hereinafter “Lei”), teaches:
“A method (the computing platform 104 of the vehicle 102a) for wireless communications (the V2V connection 196 between the vehicles, Fig. 2)  by a first vehicle, comprising: detecting a second vehicle (i.e., vehicle 102b) is in proximity of the first vehicle (At operation 304, the computing platform 104 of the vehicle 102a detects the fleet vehicle 102b within the predefined proximity, Fig. 3 and Para. [0028]) and determining that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle (the computing platform 104 may determine both vehicles support 4G and 5G cellular network and both vehicles are located in an area having 4G and 5G general coverage as illustrated in FIG. 2, and further determine that the optimized configuration is to let the vehicle 102a to enable only 5G network and the fleet vehicle 102b to enable only 4G network using preconfigured algorithms, Para. [0028]).”
The closest secondary prior art, Kim (US 2020027541, hereinafter “Kim”), teaches:
“providing a request for transmission to the second vehicle for  resource allocation information associated with the intra-vehicle network of the second vehicle (a transmitter UE (e.g., transmitting UE) may transmit a radio resource allocation request message for requesting the allocation of a radio resource used for sidelink data transmission to a scheduling UE, Fig. 14; 1400 and Para. [0227]) and obtaining the resource allocation information from the second vehicle in response to the request (the transmitter UE may receive first radio resource information used for the sidelink data transmission and second radio resource information reserved for sidelink data retransmission, at step S1410 and Para. [0225]).”
 	However, the closest primary and secondary prior arts, Lei and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the method comprising the resource allocation information indicating a first set of resources allocated to one or more first sensors of the second vehicle located at least in a first portion of the second vehicle, determine that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources”, in combination with all the recited limitations of the claim 15.
 	Dependent claims  16-29 are allowed as those inherit the allowable subject matter from claim 15.

 With respect to the allowed independent claim 30:
The closest primary prior art, Lei et al. (US 20200064865, hereinafter “Lei”), teaches:
“a first vehicle (vehicle 102a), comprising: at least one antenna (Fig. 1; element 172); and a processing system (Fig. 1; element 112) configured to: detect a second vehicle (i.e., vehicle 102b) is in proximity of the first vehicle (At operation 304, the computing platform 104 of the vehicle 102a detects the fleet vehicle 102b within the predefined proximity, Fig. 3 and Para. [0028]) and determine that the second vehicle includes an intra-vehicle network based on one or more signals obtained from the second vehicle (the computing platform 104 may determine both vehicles support 4G and 5G cellular network and both vehicles are located in an area having 4G and 5G general coverage as illustrated in FIG. 2, and further determine that the optimized configuration is to let the vehicle 102a to enable only 5G network and the fleet vehicle 102b to enable only 4G network using preconfigured algorithms, Para. [0028]).”
The closest secondary prior art, Kim (US 2020027541, hereinafter “Kim”), teaches:
“provide a request for transmission to the second vehicle for  resource allocation information associated with the intra-vehicle network of the second vehicle (a transmitter UE (e.g., transmitting UE) may transmit a radio resource allocation request message for requesting the allocation of a radio resource used for sidelink data transmission to a scheduling UE, Fig. 14; 1400 and Para. [0227]) and obtain the resource allocation information from the second vehicle in response to the request (the transmitter UE may receive first radio resource information used for the sidelink data transmission and second radio resource information reserved for sidelink data retransmission, at step S1410 and Para. [0225]).”
 	However, the closest primary and secondary prior arts, Lei and Kim, whether taken alone or combination, do not teach or suggest the following novel features:
 	“the vehicle comprising the resource allocation information indicating a first set of resources allocated to one or more first sensors of the second vehicle located at least in a first portion of the second vehicle, determine that the first set of resources conflict with a second set of resources allocated to one or more first sensors of the first vehicle located in at least a first portion of the first vehicle that corresponds to the first portion of the second vehicle; and perform one or more actions to resolve the determined conflict between the first set of resources and the second set of resources”, in combination with all the recited limitations of the claim 30.
 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/Primary Examiner, Art Unit 2641